DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 

Claims 1-20 are pending.  Of these, claims 1, 10 and 14 are independent.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GERMANY on 03 April 2020.  It is noted, however, that applicant has not filed a certified copy of the DE 102020109378.0 application as required by 37 CFR 1.55.
 

Specification/Claim Informality Objections
In each of claims 1, 10 and 14, “memory cells” should be --memory cells of the resistive change memory-- (for consistency and clarity in the claims; also, with reference to the same in claim 9).  Appropriate correction is required.
In each of claims 4 and 17, “the number of memory cells” should be --a number of the memory cells-- (with reference to its antecedent in respective parent claims 1 and 14).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-6, 11, 16-17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In each of claims 3, 11 and 16, it is unclear in the claims the intended meaning/ scope of the limitation “the MOSFET of the dummy cell is short-circuited”, e.g., whether it is intended to mean that the MOSFET is turned on, or the drain and the source of the MOSFET are directly connected to each other, or the MOSFET is directly connected to the reference bit-line/ reference source-line, or something else.

Claims 4-6 and 17 respectively depend from claims 3 and 16, thus are rejected for the same reason(s) above.

Further, in each of claims 4 and 17, it is unclear in the claims whether “a number of dummy cells” are referring to or different from “several dummy cells” in respective parent claims 3 and 16. 
Further, in claim 5, it is unclear in the claims the intended/ meaning of “the first reference bit-line corresponds to the bit-line”, e.g., whether it is intended to mean that the first reference bit-line and the bit-line are referring to a same line, or they are accessed at the same time, or they have the same configuration/ structure, or something else. 
Further, in claim 6, “the read path” lacks a clear antecedent in the claims and is deemed indefinite.
Further, in claim 6, it is unclear in the claims whether “the actual memory cell” is referring to or different from “a memory cell” in parent claim 1.

In claim 20, it is unclear in the claims whether “a leakage current” is same as or different from “a leakage current” in parent claim 14.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0348118 A1 (“ANTONYAN”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claims 1, 10 and 14, ANTONYAN discloses read circuitry for a memory cell (e.g., Mi in Fig. 4) of a resistive change memory, and a corresponding method for accessing the memory cell of the resistive change memory, comprising: 
a sense amplifier (e.g., 320 in Fig. 4) configured to compare a signal (e.g., VREAD1 in Fig. 4) of a bit-line (e.g., BLi in Fig. 4) that is connected to the memory cell (Mi in Fig. 4) with a reference signal (e.g., VREF in Fig. 4); and 
a first dummy circuit (e.g., including 130a in Fig. 4) configured to determine a leakage current of memory cells addressed by the bit-line (e.g., 130a in Fig. 4 determines/ generates ILEAK2 through MOSFETs of unselected dummy/ reference cells R therein, in a same manner as ILEAK1 through MOSFETs of unselected memory cells M that are coupled to and addressed by BLi,, wherein both 130a and 110a have a same MOSFET configuration; this limitation is broadly recited and is given its broadest reasonable interpretation herein), 
wherein the reference signal (VREF in Fig. 4) is determined based on the first dummy circuit (including 130a in Fig. 4).

Regarding claims 2 and 15, ANTONYAN discloses the read circuitry of claims 1 and 14, wherein the resistive change memory comprises at least one of the following: an RRAM; a PCRAM; an MRAM; and a CBRAM (e.g., MRAM in Fig. 4).

Regarding claims 3, 11 and 16, ANTONYAN discloses the read circuitry of claims 1 and 14 and the method of claim 10, wherein the first dummy circuit (including 130a in Fig. 4) comprises a first reference bit-line (e.g., BLr in Fig. 4) that is connected to a first reference source-line (e.g., SLr in Fig. 4) via several dummy cells (e.g., dummy/ reference cells R in Fig. 4), wherein each dummy cell comprises a MOSFET (e.g., CT of each R in Fig. 4) but no resistive change memory element (i.e., no MTJ for each R in Fig. 4), and wherein the MOSFET of the dummy cell is short-circuited (e.g., each R in Fig. 4 is directly connected or shorted to BLr and SLr; also, the selected dummy/ reference cell Ri in Fig. 4 is turned on).

Regarding claims 4 and 17, ANTONYAN discloses the read circuitry of claims 3 and 6, wherein the first dummy circuit comprises a number of dummy cells (e.g., dummy/ reference cells R in Fig. 4) that corresponds to the number of memory cells addressed by the bit-line (e.g., the number of dummy/ reference cells R in Fig. 4 corresponds to the number of memory cells M coupled to and addressed by BLi).

Regarding claim 5, ANTONYAN discloses the read circuitry of claim 3, wherein the first reference bit-line corresponds to the bit-line (e.g., BLr and BLi in Fig. 4 have a same configuration/ structure).

Regarding claim 6, ANTONYAN discloses the read circuitry of claim 5, wherein the read path corresponds to a read path of the actual memory cell that is read (e.g., a read path associated with Mi in Fig. 4).

Regarding claim 9, ANTONYAN discloses the read circuitry of claim 1, wherein the memory cells of the resistive change memory are arranged in a functional matrix structure (e.g., a matrix of memory cells M in Fig. 4 to store data).

Regarding claim 20, ANTONYAN discloses the read circuitry of claim 14, further comprising a reference generator (e.g., including 310 and RREF in Fig. 4) configured to supply the reference signal (VREF in Fig. 4) based on a leakage current (e.g., ILEAK2 in Fig. 4) and a cell reference current (e.g., through Ri and RREF in Fig. 4) to the sense amplifier (320 in Fig. 4).

------------------------------
Claims 1-2, 7-10, 12-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0090724 A1 (“ANTONYAN2”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claims 1, 10 and 14, ANTONYAN2 discloses read circuitry for a memory cell (e.g., MC in Fig. 10, as a selected memory cell) of a resistive change memory, and a corresponding method for accessing the memory cell of the resistive change memory, the read circuitry and the method comprising: 
a sense amplifier (e.g., 131 in Fig. 10) configured to compare a signal (e.g., IIN in Fig. 10) of a bit-line (e.g., SL1 in Fig. 10) that is connected to the memory cell (e.g., MC in Fig. 10) with a reference signal (e.g., IREF in Fig. 10); and 
a first dummy circuit (e.g., including 112 in Fig. 10) configured to determine a leakage current of memory cells addressed by the bit-line (e.g., 112 in Fig. 10 determines/ generates ILK, associated with a leakage current of memory cells MC that are coupled to and addressed by SL1, with reference to paragraph [0029] “a leakage current flowing in … 111 may be sensed through … 112” and paragraph [0068] “112 may be configured to be identical to one column of … 111”; this limitation is broadly recited and is given its broadest reasonable interpretation herein), 
wherein the reference signal (IREF in Fig. 10) is determined based on the first dummy circuit (e.g., since ILK in Fig. 10 is based on 112, and VBB is based on ILK, with reference to 200 in Figs. 4 and 6-7, and MOSFET threshold voltages and thus IREF are based on VBB, with reference to Figs. 2, 3A and 3B; this limitation is broadly recited and is given its broadest reasonable interpretation herein).

Regarding claims 2 and 15, ANTONYAN2 discloses the read circuitry of claims 1 and 14, wherein the resistive change memory comprises at least one of the following: an RRAM; a PCRAM; an MRAM; and a CBRAM (e.g., MRAM in Fig. 10).

Regarding claims 7, 12 and 18, ANTONYAN2 discloses the read circuitry of claims 1 and 14 and the method of claim 10, wherein the reference signal (IREF in Fig. 10) is determined based on a second dummy circuit (e.g., including 113 in Fig. 10) that determines a cell reference current (e.g., through a selected RMC and Rref in Fig. 10) that is based on a voltage drop (e.g., V2 in Fig. 10) in a read path (e.g., along a selected RMC and Rref in Fig. 10).

Regarding claims 8, 13 and 19, ANTONYAN2 discloses the read circuitry of claims 7 and 18 and the method of claim 12, wherein the second dummy circuit (including 113 in Fig. 10) comprises a second reference bit-line (e.g., RSL in Fig. 10) that is connected to a second reference source-line (e.g., RBL in Fig. 10) via several dummy cells (e.g., dummy/ reference cells RMC in Fig. 10), wherein each dummy cell comprises a MOSFET (e.g., TR of each RMC in Fig. 10) but no resistive change memory element (i.e., no MTJ for each RMC in Fig. 10), and wherein only one MOSFET of the dummy cells is selected (e.g., only one RMC in Fig. 10 is selected via a selected WL) and the remaining MOSFETs of the dummy cells are unselected (i.e., the unselected dummy/ reference cells RMC in Fig. 10).

Regarding claim 9, ANTONYAN2 discloses the read circuitry of claim 1, wherein the memory cells of the resistive change memory are arranged in a functional matrix structure (e.g., a matrix of memory cells MC in Fig. 10 to store data).

Regarding claim 20, ANTONYAN2 discloses the read circuitry of claim 14, further comprising a reference generator (e.g., including N2 and 300 in Fig. 10) configured to supply the reference signal (IREF in Fig. 10) based on a leakage current (e.g., including a leakage current of unselected dummy/ reference cells RMC in Fig. 10) and a cell reference current (e.g., through a selected RMC and Rref in Fig. 10) to the sense amplifier (131 in Fig. 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824